United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-2243
                                ___________

Charles Arnold Trobaugh,                *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Northern District of Iowa.
Kerry Hyatt, Community Corrections *
Manager; Van Racy, Contract             * [UNPUBLISHED]
Specialist; Jill Bushaw, Correctional   *
Counselor; Michael Skaggs, Probation *
Officer; Bruce Vander Sanden,           *
Correctional Supervisor; Theresa C.     *
Tometich, Probation Officer; Cynthia *
Dennis, Probation Officer; Jerri Allen, *
Probation Officer; Bobbi Peters, Gerald *
R. Hinzman Center Director; Randy       *
Cole, Probation Officer; Robert         *
Anderson, Probation Officer; Dave       *
Pate, Correctional Staff Member;        *
Patricia Cargin, Senior United States   *
Probation Officer; Leah R. Noel,        *
Director of Beje Clark Residential      *
Center; Barbara Brandt, Correctional    *
Counselor; Michael Carr, Linn County *
Jail Administrator; Brian Gardner,      *
Captain, Linn County Sheriff’s          *
Department; United States of America, *
                                        *
              Appellees.                *
                                   ___________
                             Submitted: April 1, 2005
                                Filed: April 7, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate Charles Arnold Trobaugh appeals the district court’s1 Federal
Rule of Civil Procedure 12(b)(6) dismissal of his civil rights action. In his May 2003
complaint, consisting of 44 pages and supplemented by over 150 pages of exhibits,
Trobaugh brought numerous claims under Bivens v. Six Unknown Named Agents of
Fed. Bureau of Narcotics, 403 U.S. 388 (1971); 42 U.S.C. § 1983; the Federal Tort
Claims Act (FTCA); and state law. Named as defendants were the United States,
three federal employees, a large group of state defendants, and three employees of the
Linn County Jail.

      We agree with the district court that Trobaugh’s numerous claims against the
federal defendants were not administratively exhausted, and that administrative
remedies were available to him. Thus, the district court was required to dismiss the
Bivens claims. See 42 U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S. 516, 524, 532
(2002) (Bivens action involving prison conditions may not be brought before
exhausting available administrative remedies); Johnson v. Jones, 340 F.3d 624, 626-
28 (8th Cir. 2003) (standard of review; dismissal required where inmate has not
administratively exhausted § 1983 claims before filing lawsuit). And once the district
court determined the Bivens claims were unexhausted, the court was required to
dismiss the section 1983 claims as well. See Kozohorsky v. Harmon, 332 F.3d 1141,
1143 (8th Cir. 2003) (when multiple prison-conditions claims have been joined,


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-
available administrative remedies must be exhausted as to all claims). We revise the
dismissal of these claims, however, to be without prejudice. See Jones v. Norris, 310
F.3d 610, 612 (8th Cir. 2002) (per curiam).

      We also conclude that the FTCA claims were properly dismissed. See Raz v.
United States, 343 F.3d 945, 947 (8th Cir. 2003) (per curiam) (standard of review).
Trobaugh either failed to administratively exhaust, see 28 U.S.C. § 2675 (requiring
disposition by federal agency as prerequisite to FTCA action); or he failed to state
viable claims under the FTCA, see Washington v. Drug Enforcement Admin., 183
F.3d 868, 873 (8th Cir. 1999).

       Because the dismissal of Trobaugh’s federal claims was proper, we find no
abuse of discretion in the district court’s decision to decline to exercise supplemental
jurisdiction over the state claims. See Regions Bank v. J.R. Oil Co., 387 F.3d 721,
732 (8th Cir. 2004) (standard of review). However, we also modify the dismissal of
these claims to be without prejudice. See Labickas v. Ark. State Univ., 78 F.3d 333,
334-35 (8th Cir.) (per curiam), cert. denied, 519 U.S. 968 (1996).

        We observe that, should Trobaugh choose to file another complaint once his
administrative remedies have been exhausted, such a complaint must comply with the
federal pleading requirements. See Fed. R. Civ. P. 8(a),(e) (requiring short and plain
statement showing pleader is entitled to relief; and that each averment in pleading be
simple, concise, and direct); Brown v. Frey, 806 F.2d 801, 804 (8th Cir. 1986) (pro
se litigants are not excused from complying with procedural law).

      Accordingly, we affirm, but we revise the dismissal of the Bivens and section
1983 claims, as well as the state-law claims, to be without prejudice. We also deny
Trobaugh’s pending motions.
                       ______________________________



                                          -3-